Interim Decision *1969

NUTTER OP SAVETAMAL

In Section 212 (e) Proceedings
A-13981887
Decided by Regional Commissioner May 8, 1969
Exceptional hardship within the meaning of section 212(e) of the immigration and Nationality Act, as amended, is established by an exchange alien
whose lawful permanent resident spouse, a medical doctor, would be forced
to give up an established career and start over again upon his return to
the United States after a two-year absence, should he accompany her
abroad; should he remain in this country, he would be faced with the unusual hardship of maintaining two households and, further, their U.S. citizen child, approximately two years of age, would be deprived of the affection, emotional security and direction of its father which is most
important during its formative years.

This case is before me on appeal from the decision of the District Director who denied the application April 4, 1969 on the
ground that "exceptional hardship" as contemplated by the statute had not been established.
The applicant, a medical doctor, is a citizen of Thailand, born
September 21, 1935 in Bangkok. She was admitted to the United
States as an exchange visitor June 24, 1963. She is married to
Dr. Charoen Savetamal a lawful permanent resident alien of the
United States. They have a United States citizen daughter born
June 4, 1967 at Raleigh, West Virginia. As an exchange alien, the
applicant is required by law to reside and be physically present in
Thailand for a period of at least two years following her departure from the United States unless a determination is made that
the foreign residence requirement would impose "exceptional
hardship" upon her resident alien spouse or citizen child.
The applicant's spouse is a medical doctor who has established
a practice at Beaver Dam, Wisconsin. The record contains a letter
from the Chairman of the Dodge County Health Planning Committee which states that he is the only urologist in the community. Compliance with the foreign residence requirement by the

249

Interim Decision #1969
applicant would result in an exceptional hardship to the resident
alien spouse should he accompany her abroad as he would be
forced to give up an established career and start over again upon
his return to the United States after a two year absence. Should
he remain in the United States, he would be faced with the unusual hardship of maintaining two households. Furthermore, the
United States citizen child would be deprived of the affection,

emotional security and direction of its father which is most important during its formative years. Under these circumstances I •
believe the waiver should be granted.
It is ordered that the appeal be sustained and that the District
Director seek the necessary favorable recommendation by the Department of State.
It is further ordered that the case be processed to completion
consistent with this order and the recommendation of the Department of State.

250

